Name: Commission Regulation (EC) No 592/2004 of 30 March 2004 amending Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the lists of countries and territories (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  organisation of transport;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0592Commission Regulation (EC) No 592/2004 of 30 March 2004 amending Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the lists of countries and territories (Text with EEA relevance) Official Journal L 094 , 31/03/2004 P. 0007 - 0009Commission Regulation (EC) No 592/2004of 30 March 2004amending Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the lists of countries and territories(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC(1), and in particular Articles 10 and 21 thereof,Whereas:(1) Regulation (EC) No 998/2003 lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applying to checks on such movement.(2) Under Regulation (EC) No 998/2003 a list of third countries is to be drawn up before 3 July 2004. To be included on that list, a third country must demonstrate its rabies status and that it complies with certain conditions relating to notification, monitoring, veterinary services, prevention and control of rabies and regulation of vaccines.(3) In order to avoid any unnecessary disturbance in the movements of pet animals, and to allow time for the third countries to provide additional guarantees, where necessary, it is appropriate to establish a provisional list of third countries. That list should be based on the data available through the International Office of Epizootie Diseases (OIE-World Organisation for Animal Health), the results of inspections carried out by the Commission's Food and Veterinary Office in the third countries concerned and information gathered by Member States.(4) The provisional list of third countries should include countries which are free of rabies and countries in respect of which the risk of rabies entering the Community as a result of movements from their territories has been found to be no higher than the risk associated with movements between Member States.(5) Regulation (EC) No 998/2003 should therefore be amended accordingly. In the interests of clarity the list of countries and territories set out in that Regulation should be replaced in its entirety.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 998/2003 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.It shall apply from 3 July 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 146, 13.6.2003, p. 1.ANNEX"ANNEX IILIST OF COUNTRIES AND TERRITORIESPART AIE IrelandSE SwedenUK United KingdomPART BSection 1(a) DK Denmark, including GL - Greenland and FO - Faroe Islands(b) ES Spain, including the continental territory, Balearic Islands and Canary Islands, and excluding Ceuta-Melilla;(c) FR France, including GF- French Guiana, GP - Guadeloupe, MQ - Martinique and RE - RÃ ©union;(d) GI Gibraltar;(e) PT Portugal, including the continental territory, Azores and Madeira;(f) Member States other than those listed in Part A and points (a), (b) (c) and (e) of this section.Section 2AD AndorraCH SwitzerlandIS IcelandLI LiechtensteinMC MonacoNO NorwaySM San MarinoVA Vatican City StatePART CAC Ascension IslandAG Antigua and BarbudaAN Netherlands AntillesAU AustraliaAW ArubaBB BarbadosBH BahrainBM BermudaCA CanadaFJ FijiFK Falkland IsalndsHR CroatiaJM JamaicaJP JapanKN Saint Kitts and NevisKY Cayman IslandsMS MontserratMU MauritiusNC New CaledoniaNZ New ZealandPF French PolynesiaPM Saint Pierre et MiquelonSG SingaporeSH Saint HelenaUS United States of AmericaVC Saint Vincent and the GrenadinesVU VanuatuWF Wallis and FutunaYT Mayotte".